Title: To James Madison from John M. Forbes, 5 April 1806 (Abstract)
From: Forbes, John M.
To: Madison, James


                    § From John M. Forbes. 5 April 1806, Hamburg. “Annexed I have the honor to transmit You a Copy of my last Respects under 19th. Ulto. Since which Some events of considerable interest have occurred in this Vicinity.
                    “The Prussian Government, now possessing the Electorate of Hanover, through their regent Count Schulenburg have declared their determination to renew the same restriction on British navigation & trade in our Rivers which were imposed during the Occupa⟨n⟩cy of the French. I inclose a Translation of this Proclamation originally published in German. It remains to be seen to what steps on the part of England, this Measure will lead. It has been a Condition of the

Cession of Hanover dictated by France—but there will be a strong disposition among all Classes of people to connive at the evasion of this Ordinance—and though the British Navigation will not be permitted, yet there is little doubt that there will be every facility given to the Trade of tha⟨t⟩ Country under neutral Colours, in which Case, I am inclined to think the English will leave the Rivers open to neutral Vessels. A few days will decide, but should the English pursue a different Course, their Measures will probably be very extensiv⟨e⟩ & strong—they may even go to the total Interdiction of trade with all such ports and Places as practise direct or indirect hostility against their Commerce. Should this be the Case, as unwilling as your Excellency may Suppose I ought to be to importune Government on Subjects of a personal Nature, I shall be compelled by inexorable necessity to solicit a direct pecuniary Compensation. From the known derangement of all trade and my Want of fortune when I came here, I have been living during the greatest part of the time Since I have been here, literally at the expence of my friends. I shall forbear any such application as long as there exists a chance of my ever deriving those commercial advantages which form the Compensation expected on accepting the appointment.
                    “Another public Event of great Importance, is the marching of 40,000 Prussian Troops against Swedish Pomerania, now defended by a very small force commanded by the King of Sweden in Person. It is thought that a new War will follow in which Russia will immediately take a Part—the general Consequence of which will be the weakening of those powers who feel a disposition to oppose France. The particular Consequence to Prussia it is not easy to foresee—there is little probability of her gaining any thing and many Chances of her losing almost to total annihilation.”
                